DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on January 13, 2021 cancelled no claims.  Claims 1, 8, and 17 were amended and no new claims were added.  Thus, the currently pending claims addressed below are claims 1-20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claims 1, 8, and 17 first recited obtaining authorized purchase transaction data and determining that the authorized purchase transaction data indicates at least one of an intent to travel or arrival at a destination away from the user's home and thus is travel related.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-10, 12-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clyne (PGPUB: 2011/0264501) in view of Gantert et al. (PGPUB: 2017/0041759).

Claims 1, 8, 9, 10 and 17: Clyne discloses a method, a travel related communications system, and a travel engine for providing point-in-time, travel related communications comprising: 
A payment network (Paragraph 39; 311 and 503); a transaction database operably connected to the payment network (Paragraph 42); and a travel Paragraphs 40-42 and 500-503), wherein the storage device comprises instructions configured to cause the travel decision processor to perform the steps of:
obtaining, by a travel decision engine from a transaction database, authorized purchase transaction data of a purchase transaction associated with a user of a cardholder account (Paragraph 27: transaction data, such as records of transactions made via credit accounts, debit accounts, prepaid accounts, bank accounts, stored value accounts and the like, is processed to provide information for various services; 28: a transaction handler (e.g., a processor of credit cards, debit cards, prepaid cards) is configured to provide information based on, or derived from, transactional data to facilitate the process of providing offers to travelers or potential travelers; 283: registration in the travel program allows the transaction handler to collect details about the travel related transactions from the travel related merchants, such as options and/or preferences in flights, rooms, cars, etc. selected in the travel related purchases; and 311: The purchase transaction data is authorized purchase transaction data because the transaction handler is configured to process transactions of a traveler (e.g., user). Each of the transactions is processed to make a payment from an issuer processor to an acquirer processor via the transaction handler in response to an account identifier of 
determining, by the travel decision engine, that the authorized purchase transaction data indicates at last one of an intent to travel or arrival at a destination away from the user’s home and thus is travel related (Paragraph 284: the offer selector can use the user specific profile in the decision of providing the user specific offer, such as an upgrade, a discount, a reward, or a specific offer tailored to the needs of the traveler. The needs may be identified from the user specific profile, or the transaction patterns identified by the pattern detector; 287: the pattern detector is configured to identify the travel spending patterns from the transaction data, account data and/or the event data; 288: a merchant may select a segment of customers and request the transaction handler to provide advertisements/offers to the customers; for example, a merchant may request the transaction handler to target a segment of customers, such that the merchant is alerted when one of the customers is visiting the merchant (e.g., making a transaction with the merchant, such as reserving a room, checking into a hotel, booking a flight, etc.);  292: The transaction handler is configured to compute a value score based on the transaction data in response to receiving the account identifier (e.g., account number) at a merchant related to travel, and provide the value score of the traveler to the merchant for the determination of an offer to the traveler; and 293: based on the value score, the merchant related to travel (e.g., airline, hotel, rental car agency) may decide to offer the traveler an upgrade, a 
identifying, by the travel decision engine, cardholder present status data, a transaction type and a transaction size, wherein the cardholder present status data comprises one of an indication of a cardholder present transaction, or an indication of a cardholder not present transaction (Paragraph 344: each of the transaction records  is for a particular transaction processed by the transaction handler and provides information about the particular transaction, such as the account number of the consumer account used to pay for the purchase, the date (and/or time) of the transaction, the amount of the transaction, the ID of the merchant who receives the payment, the category of the merchant, the channel through which the purchase was made, etc.; examples of channels include online, offline in-store, via phone, etc.; the transaction records may further include a field to identify a type of transaction, such as card-present, card-not-present, etc.;  345: a “card-present” transaction involves physically presenting the account identification device, such as a financial transaction card, to the merchant (e.g., via swiping a credit card at a POS terminal of a merchant); and a “card-not-present” transaction involves presenting the account information of the consumer account to the merchant to identify the consumer account without physically presenting the account identification device to the merchant or the transaction terminal); 293: the value score may be based on the spending pattern of the traveler, such 297: a computing device is configured to identify transactions related to travel spending, identify events related to travel, correlate the transactions related to travel spending with the events related to travel to generate correlation data, predict spending patterns in response to an event related to travel using the correlation data, and provide the predicted spending patterns to merchants;;
determining, by the travel decision engine based on the cardholder present status data, the transaction type and the transaction size, a travel status of the user of the cardholder account;
Clyne discloses determining, by the travel decision engine based on the cardholder present status data, the transaction type and the transaction size, a pattern representing travel related events of the cardholder account in at least paragraphs 280; 285-288; 293; 304; 307; 313; 332 and 344-345 including providing predefined benefits and offers based on the user either making a reservation (intent to travel) or checking in (arrival at a destination) which are travel statuses.
Clyne does not specifically state that the travel related events are categorized as a travel status.  
However, the analogous art of Gantert discloses that it is well known to obtain, determine, store and update a travel status based on travel related events and to use said status in determining targeted offers in at least paragraphs 30, 66 and 72.  

assigning, by the travel decision engine, a treatment based on a plurality of predetermined treatments provided by an issuer financial institution that issued the cardholder account and stored in the treatment and messages database, wherein the treatment is selected from the plurality of predetermined treatments based on a stage of travel of the cardholder associated with the travel status, target audience data, and cardholder status data by using the treatment and messages database (Clyne: Paragraph 294: membership in the travel program entitles the traveler to a set of predetermined benefits or offers, such as VIP treatment, upgrades, reward points, etc.; 295: when the value score is above a threshold, the traveler is entitled to a set of predetermined benefits or offers from one or more groups of merchants related to travel; and when the value score is below a threshold, the benefits or offers may be reduced or eliminated; 292: value score is based on transaction data; 293: value score is also based on profile data; merchants target users based on the value score and the predetermined 312-313: the predetermined benefits or offers are provided for merchants of each predetermined type based on the user making a reservation (intent to travel) or checking in (arrival at destination); 336: profile generator generates transaction profile or user specific profiles used for targeting offers (target audience data); 339: the transaction data correlated with past offers and purchases resulting from said offers for targeting advertisements (target audience data) 344: transaction data includes cardholder status; and 420: purchase data used in generating target audience data); 
selecting, by the travel decision engine, a travel related message from the treatment and messages database based on the treatment (Clyne: Paragraph 284: the offer selector can use the user specific profile in the decision of providing the user specific offer, such as an upgrade, a discount, a reward, or a specific offer tailored to the needs of the traveler. The needs may be identified from the user specific profile, or the transaction patterns identified by the pattern detector; 321: the offer selector is configured to use the predicted spending patterns, the information identifying the set of customers, and/or the value score to identify an offer relevant to the spending patterns; and 331: through the use of the transaction data, account data, correlation results, the context at the point of interaction, and/or other data, relevant and compelling messages or advertisements can be selected for the customer at the points of interaction for targeted advertising. The messages 
transmitting, by the travel decision engine, the travel related message to the cardholder. (Clyne: Paragraph 325: the gateway is configured to provide to the travelers, via communications to mobile phones of the travelers, travel related offers identified based on the predicted spending pattern).

Claims 3 and 12: Clyne and Gantert disclose the method of claim 1 and the system of claim 8, wherein identifying the transaction type comprises determining, by the travel decision engine based on at least a portion of the authorized purchase transaction data, at least one of an airport purchase transaction, a cruise purchase transaction, a travel agency purchase transaction, and a cross boarder purchase transaction. (Clyne: Paragraph 272; 280; 281; 288 and 293)

Claims 4 and 13: Clyne and Gantert disclose the method of claim 1 and the system of claim 8, wherein determining the travel status further comprises categorizing the purchase transaction as belonging to a predetermined tier. (Clyne: Paragraphs: 285; 293; 295; 333; and 336)

Claim 5: Clyne and Gantert disclose the method of claim 1, wherein the transaction type data comprises at least one of merchant category code (MCC) data, cardholder present status data, and location data. (Clyne: Paragraph 73; 307; 351; 376)

Clyne: Paragraph 284; 321 and 331)

Claim 7: Clyne and Gantert disclose the method of claim 1, wherein transmitting the travel related message to the cardholder comprises at least one of transmitting a text message to a cardholder mobile device, providing instructions to mail the travel related message to the cardholder's residence address, providing instructions to a customer service representative to call a consumer's telephone with the travel related message, and transmitting an e-mail to the consumer's e- mail account. (Clyne: Paragraph 124; 135; 138; 154; 331; and 489)

Claims 14 and 19: Clyne and Gantert disclose the system of claim 8 and the apparatus of claim 17, further comprising a plurality of cardholder mobile devices, and wherein the storage device comprises further instructions configured to cause the travel decision processor to transmit the travel related message to the cardholder mobile device associated with the purchase transaction. (Clyne: Paragraph 124; 135; 138; 154; 331; and 489)

Claim 16: Clyne and Gantert disclose the system of claim 14, wherein the storage device comprises further instructions configured to cause the travel decision Clyne: Paragraph 124; 135; 138; 154; 331; and 489)

Claim 2, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clyne (PGPUB: 2011/0264501) in view of Gantert et al. (PGPUB: 2017/0041759) in further view of Ramer et al. (PGPUB: 2011/0258049).

Claims 2, 11 and 18: Clyne and Gantert disclose the method of claim 1, the system of claim 8 and the apparatus of claim 17 further comprising; determining, by the travel decision engine after determining that the purchase transaction is travel related, that the cardholder opted out of receiving travel related communications; and terminating, by the travel decision engine, the travel related communications process.  
Clyne and Gantert disclose the ability to opt-in to the program and providing consent to gather user data in at least Clyne paragraphs 196; 300; and 306.
Clyne and Gantert do not specifically disclose that registered members can opt-in or opt-out of receiving travel related communications after they have enrolled in the program.  
However, the analogous art of Ramer discloses that it is well known for users to opt-in and opt-out of receiving advertisements before serving a target ad, and not serving the ad for opted out users in at least paragraph 1277.  
.

Response to Arguments
Applicant's arguments filed January 13, 2021 have been fully considered but they are not persuasive.
The applicant asserts that the Office admits that Clyne fails to teach or suggest determining, by the travel decision engine based on the cardholder present status data, the transaction type and the transaction size, a travel status of the user of the cardholder account as required by claims 1, 8, and 16.  This assertion is incorrect. The Office has made no such admission.  The examiner asserts that Clyne specifically teaches determining, by the travel decision engine based on the cardholder present status data, the transaction type and the transaction size, a travel status of the user of the cardholder account at least paragraphs 280; 285-288; 293; 304; 307; 313; 332 and 344-345 including providing predefined benefits and offers based on the user either making a reservation (intent to travel) or checking in (arrival at a destination) which are travel statuses.  However, Clyne does not characterize them as a travel status, 
The applicant argues that Clyne nor Gantert teach or suggest assigning, by the travel decision engine, a treatment based on a plurality of predetermined treatments provided by an issuer financial institution that issued the cardholder account, wherein the treatment is selected from the plurality of predetermined treatments based on a stage of travel of the cardholder associated with the travel status, target audience data, and the cardholder status data.  The examiner disagrees.  Clyne clearly discloses in paragraph 294 that membership in the travel program entitles the traveler to a set of predetermined benefits or offers, such as VIP treatment, upgrades, reward points, etc. and in paragraph 295 that the predetermined benefit or offer is chosen based on the value score.  Paragraph 292 and 293 discloses that the value score is based on transaction data and profile data and that merchants target users based on the value score and the predetermined benefits or offer are selected and provided when making a reservation (intent to travel) or checking in (arrival at destination). Paragraphs 312-313 also disclose the predetermined benefits or offers are provided for merchants of each predetermined type based on the user making a reservation (intent to travel) or checking in (arrival at destination).  Therefore it is clear that . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198.  The examiner can normally be reached on Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John Van Bramer/Primary Examiner, Art Unit 3621